UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1201



PRUDENCIA MANCHO,

                                                           Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-725-653)


Submitted:   November 26, 2003          Decided:     December 18, 2003


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Morton Sklar, WORLD ORGANIZATION AGAINST TORTURE, USA, Washington,
D.C., for Petitioner. Peter D. Keisler, Assistant Attorney General,
Mark C. Walters, Assistant Director, James E. Grimes, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Prudencia Mancho, a native and citizen of Cameroon, petitions

for   review   of   an   order   of   the   Board   of   Immigration   Appeals

(“Board”) dismissing her appeal from the immigration judge’s order

denying her motion to reopen immigration proceedings.                  We have

reviewed the record and the Board’s order and find that the Board

did not abuse its discretion in upholding the immigration judge’s

denial of Mancho’s motion to reopen.          See INS v. Doherty, 502 U.S.

314, 323-24 (1992).       Accordingly, we deny the petition for review

on the reasoning of the Board.         See In re: Mancho, No. A72-725-653

(B.I.A. Jan. 22, 2003).          We note that the Attorney General has

filed a motion for summary affirmance in this case.               Because we

find that this is not an “extraordinary case” warranting summary

disposition, we deny the motion. See 4th Cir. R. 37(f). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                             PETITION DENIED




                                       2